PER CURIAM:
This is an appeal from an order in which the lower court transferred the case to the Arbitration Panels for Health Care on the ground that the Arbitration Panels had exclusive original jurisdiction. In light of our Supreme Court’s decision in Mattos v. Thompson, 491 Pa. 385, 421 A.2d 190 (1980), the order must be reversed, and the case remanded for trial. Spruk v. United Laboratories of Cleveland, 290 Pa.Super.Ct. 74, 434 A.2d 136 (1981); Ehritz v. Capriotti, 288 Pa.Super.Ct. 265, 431 A.2d 1040 (1981); Gallagher v. Caliguiri, 287 Pa.Super.Ct. 250, 429 A.2d 1195 (1981); Smith v. Barclay, 286 Pa.Super.Ct. 510, 429 A.2d 438 (1981); see Firich v. American Cystoscope Makers, Inc., 635 F.2d 259, 261 (3rd Cir. 1980).
Order reversed, and case remanded for trial.